Benham, Judge,
dissenting.
I file this dissent to the merits of the one enumeration the majority has selected to review.
The majority concludes that the phrase “theft of a vehicle” covers all the means of committing a theft listed in OCGA Ch. 16-8, i.e., theft by taking, theft by deception, theft by conversion, theft by receiving stolen property, theft of services, and theft of lost or mislaid property. However, “[i]t has always been the law that criminal statutes must be strictly construed against the State. [Cit.]” Bankston v. State, 258 Ga. 188, 190 (367 SE2d 36) (1988). “In this state, no act is criminal unless it is expressly made so by positive legislative enact*308ment. [Cits.]” Billingsley v. State, 183 Ga. App. 850 (1) (360 SE2d 451) (1987). Strictly construing OCGA § 16-11-106 (b) (3), we note that it does not expressly include all the means of theft from a building or theft of a vehicle. Compare it to OCGA § 16-11-106 (b) (1), which lists any crime against or involving the person of another, and to OCGA § 16-11-106 (b) (4 and 5), which cover any crime involving controlled substances and trafficking in illegal drugs. Since we must construe the statute strictly against the State and the statute does not expressly include theft by receiving stolen property, I am of the opinion that OCGA § 16-11-106 (b) is not applicable to the instant cases, in which the underlying felony was theft by receiving a stolen vehicle. To hold otherwise gives “theft” a very broad definition and will result in unprecedented convictions. Because such a broad construction of the statute is not permitted, I am constrained to agree that appellants’ convictions of possession of a firearm during the commission of a felony should be reversed.
Decided July 13, 1989.
Michael H. Lane, for appellant (case no. A89A0152).
Michael A. Zoffman, for appellant (case no. A89A0225).
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Henry M. Newkirk, Richard E. Hicks, Assistant District Attorneys, for appel-lee.
I am authorized to state that Judge Sognier joins in this dissent.